Citation Nr: 1223657	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  00-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected postural syncope.  

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected benign positional vertigo.  

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals of a left wrist injury.  

4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).

5.  Entitlement to special monthly compensation (SMC ) based on need for regular aid and attendance or at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty from October 1967 to July 1969 and from July 1974 to May 1999.

These matters initially before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision that granted service connection for postural syncope, an April 2008 rating decision that granted service connection for positional vertigo and a left wrist disorder, and a June 2011 rating decision that denied the claims for a TDIU rating and for SMC.

The Veteran appealed the initial noncompensable (no percent) evaluation assigned for the service-connected postural syncope, and the Board, in pertinent part, denied the claim in July 2004.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a May 2007 Memorandum Decision, the Court vacated the part of the July 2004 Board decision the denied a higher evaluation for the service-connected postural syncope and remanded the matter for readjudication.

In June 2009, the Board remanded the matter of a compensable rating for the service-connected postural syncope to the RO for additional development.  The matters of initial evaluations in excess of 10 percent for the service-connected left wrist disorder and positional vertigo were remanded so that a Statement of the Case (SOC) could be issued to the Veteran.  The Veteran subsequently perfected the appeal of these issues.  

The issues of an initial compensable evaluation for the service-connected postural syncope and based on the assignment of a TDIU rating and SMC are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected left wrist disability is manifested by dorsiflexion that is less than 15 degrees; neither ankylosis, nor moderate, incomplete, paralysis of the median nerve is demonstrated. 

2.  For the period of the appeal, the service-connected benign positional vertigo is shown to have been productive of a disability picture that more nearly approximated that of episodes of dizziness and occasional unsteadiness.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected left wrist disability (dominant hand) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Code (Codes) 5214, 5215 (2011). 

2.  The criteria for the assignment of an initial 30 percent evaluation, but no higher, for the service-connected benign positional vertigo have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.87 including Code 6204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the April 2008 rating decision granted service connection for a left wrist disability and benign positional vertigo and assigned disability ratings and effective dates for the awards, statutory notice is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a)  did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in January 2011. 

The claimant bears the burden of demonstrating prejudice from any defect in VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are competent for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  VA's duty is met.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Nevertheless, the Board acknowledges that separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The service-connected disabilities are rated by analogy since there are no diagnostic codes that set forth criteria for assigning disability evaluations for the exact disabilities experienced by the Veteran. 

The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2011). 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27 (2011). 


THE LEFT WRIST

The Veteran contends that the service-connected left wrist disability should be assigned a 30 percent evaluation because it is more complex than a simple ligament injury and requires that he wear a splint when he has wrist pain and prevents him from doing repetitive wrist motion.  He believes the DeLuca factors also mandate the higher evaluation of 30 percent.  See the May 2008 Notice of Disagreement.

The service-connected left wrist disability is currently rated as 10 percent disabling under Code 5215, based on limitation of motion.  Under this code, 10 percent is the highest evaluation is assignable for palmar flexion that is limited in line with the forearm or when dorsiflexion is less than 15 degrees regardless of whether the major or minor extremity is affected.  See 38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

The only other diagnostic code that relates to a wrist disability is Code 5214, which is evaluated based on ankylosis.  

Under these criteria, a 30 percent evaluation is assigned for favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion.  A 40 percent evaluation is available for ankylosis in any other position, except favorable, and a 50 percent evaluation is available for unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the wrist.  38 C.F.R. § 4.71a.

Diagnostic Codes 5214 and 5215 distinguish between the major (dominant) and the minor (non-dominant) arm.  The rating criteria noted above pertain to the dominant arm since the Veteran is shown to be left handed.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

It is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011). 
  
There are no records referable to treatment received by the Veteran for the service-connected left wrist disability prior to 2008.  Significantly, the Veteran did report in November 2004 that he was limited in certain activities such as typing on a computer keyboard when his left wrist pain flared up.

A January 2008 VA orthopedic consultation showed that the Veteran had pain in the left (dominant) wrist with overuse during activities such as typing and using hand tools.  

On examination, there was only a slight deviation from normal range of motion with the left wrist demonstrating 80 degrees of dorsiflexion, 70 degrees of palmar flexion, 15 degrees of radial deviation and 40 degrees of ulnar deviation.  Other findings included tenderness on the left wrist.  There was no swelling found.

In a February 2008 addendum, the VA physician who examined him stated that the examination was fairly benign and that the only positive findings were tenderness over the radioulnar joint and the ulnar collateral ligament, which was consistent with ulnar impaction syndrome in a quiet state.  

The Veteran's current limitations would be based on trial and error more than anything else as the development of symptoms would dictate specific limitations that were encountered.  He added that overuse, especially with activities involving ulnar deviation, would likely irritate the wrist and that use of a splint while engaging in these activities would be helpful.  Pain with repetitive use was noted to depend on many factors and would require rest, anti-inflammatory medication and perhaps splinting.  The physician added that fatigue and lack of endurance were similar and probably would occur secondary to pain.  Any weakness would also be the result of pain.  Pain was considered the main cause of limitation. 

At an April 2008 VA examination, the Veteran was noted to be left handed and to have a history of left wrist pain.  He wore a wrist splint and reported being unable to perform repetitive activities involving his left wrist.  He was gainfully employed in a sedentary job, but found it difficult to work full time because it involved a lot of typing.  He was able to type for 3 hours at a time while using a brace.

An examination of the left wrist showed tenderness.  Left wrist flexion, extension, ulnar deviation, and radial deviation were all performed from 0 to 20 degrees.  With 3 repetitions, there were no changes in the findings.  There was no evidence of instability or neurological sequela, but there was pain throughout the range of motion.  There was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  

As noted, the only diagnostic code relative to the wrist that provides for an evaluation in excess of 10 percent is based on the presence of ankylosis.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

On this record, the Board finds no basis for finding that the Veteran is experiencing ankylosis of the left wrist ankylosis.  Although there was some reduction in movement noted in April 2008, there is no evidence of immobility, stiffening or fixation of the left wrist.

Contrary to the Veteran's assertion, consideration of DeLuca factors does not mandate a higher evaluation.  On the VA examination, none of the factors were present and even though pain was present throughout the range of motion, there was no additional pain or limitation with repetition.  

Significantly, a VA physician has indicated that pain with repetitive use would depend on a variety of factors and that, while fatigue, weakness, and lack of endurance would occur secondary to pain, he was unable to gauge the extent of additional limitation unless the Veteran was examined during a flare-up.  

The evidence of record indicated that flare-ups occurred with overuse of the wrist, rather than during ordinary use of the wrist.  The record also showed that, outside of overuse, any limitation in wrist activity would essentially have to be assessed on a trial and error basis as the Veteran used his wrist for different activities.  

These findings, as well as the Veteran's subjective complaints, fail to show that any of the DeLuca factors that equate with level of incapacity consistent with or even approaching one manifested by ankylosis of the left wrist.  Consequently, a higher evaluation under Code 5214 is not assignable.

Since there is no related neurological manifestations, as noted by the VA examiner, consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011) is not indicated.

The Board has also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Thun outlines a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In the present case, the service-connected left wrist condition is not shown to be productive of an unusual or exceptional disability picture as to render the application of the established rating criteria impractical in this case.  

The Veteran's primary symptoms associated with the service-connected left wrist disability are pain and limitation of motion, both of which are contemplated in the assigned rating.  Although a degree of pain appears to be present with motion of the wrist, the demonstrated disability picture does not equate with ankylosis.  

The rating schedule takes into consideration limitation of motion as well as functional loss due to pain.  Thus, when comparing the Veteran's left wrist findings and the various degrees of impairment compensated in the rating criteria, the disability picture that is not contemplated by the rating schedule.

Since the schedular criteria are adequate, it is not necessary to proceed to the second step or third steps of the analysis.  See Thun, supra.  Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 


POSTURAL VERTIGO

The Veteran contends that the service-connected postural vertigo should be assigned a 30 percent evaluation since the disability involves dizziness on walking, the need to steady himself, unsteadiness when walking, and nausea and vomiting at times.  See the May 2008 notice of disagreement.

The service-connected benign postural vertigo is currently rated as 10 percent disabling under Code 6299-6204 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen), which relates to peripheral vestibular disorders.  

Under this code, a 10 percent evaluation is assigned when the disability is manifested by occasional dizziness and a 30 percent evaluation is assigned when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Code 6204.

The only other diagnostic code pertaining to the ear that relates to some of the symptoms associated with the service-connected disability is Code 6205, Menier's syndrome.  Since the criteria for this code includes consideration of hearing loss and tinnitus, which are already separately rated service-connected disabilities, Code 6205 may not be considered without violating the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011). 

On this record, the Veteran is shown to have dizziness and some unsteadiness throughout the appeal with infrequent episodes of nausea and vomiting.

The VA treatment records show that, in February 2004, the Veteran reported having a two-day history of episodic nausea and vomiting.  Vertigo symptoms that lasted for seconds and usually occurred in the morning when turning his head were noted.

In August 2004, a VA treatment record indicated that the Veteran had a history of recurrent vertigo with an episode two weeks earlier that was resolving.  He was also noted to have mild nausea.

In a November 2004 statement, the Veteran reported being severely restricted in activities and having to hold on to something while turning his head due to his dizziness.  

In a November 2004 statement, the Veteran's wife stated that she had observed his dizziness that was pronounced at times on standing and walking.  He had to steady himself by holding on to something and, at times, he had to sit down to maintain his balance and keep from fallng.  His dizziness upon standing was more or less constant while unsteadiness while walking was intermittent with episodes lasting for week before resolving.

A December 2004 VA primary care record indicated that the Veteran had had a 10 day vertiginous episode that had resolved; the physician noted that the benign positional vertigo was currently in period of remission.   

An April 2006 VA primary care record indicated that the Veteran had two episodes of positional vertigo and tried the Epley maneuver for one week that had helped.  He also reported having increased episodes of dizziness with sudden changes in position ever since he increased his Diovan medication.

A January 2008 VA outpatient record showed that the Veteran reported not having current symptoms of dizziness, lightheadedness, imbalance or nausea related to change in head position.  

In a February 2008 statement, a VA physician indicated that the Veteran's vertigo might occur intermittently and that he reported having 4 to 5 episodes per year with each episode lasting approximately 10 to 14 days.  The Epley maneuver provided some relief.  The physician noted that the Veteran had benign positional vertigo and orthostatic hypotension and that the symptoms were similar and could be easily confused.  He added that they were distinct ailments that involved different parts of the body with the vertigo involving the inner ear.  

With benign positional vertigo, the head position was noted to usually cause the vertigo, unsteadiness when walking, and nausea.  The condition was episodic in nature and consistent with the Veteran's complaints.  He added that the Veteran should be careful to avoid rapid movements due to the possibility of falling and injuring himself.    

At an April 2008 VA examination, the Veteran was noted to have had recurrent episodes of vertigo for years, particularly when he turned his head in certain positions.  He had approximately seven episodes a year that lasted for several weeks at a time.  The episodes were described as intense and lasted for about 15 seconds.  The examiner commented that these symptoms should be categorized as mild and that there will be fluctuations in the severity of the vertigo.

At an October 2009 VA examination, the Veteran reported experiencing benign positional vertigo 4 to 5 times in the past year when the episodes lasted up to ten days at a time with the last episode lasting two  months.  He indicated that, during the episodes, everything felt like it was spinning and that the episodes could be precipitated by rolling over in bed or turning his head while seated, recumbent or standing.  The vertigo had only caused vomiting on one occasion.  

The Board finds that, for the period of the appeal, the service-connected benign positional vertigo is productive of a level of impairment that more nearly resembles a disability picture manifested by dizziness with occasional staggering so as to warrant a 30 percent under Code 6204.  This is the highest evaluation assignable under this code provision, and there are no other identified codes that may be considered in evaluating the disability.  

While the Veteran indicated that he would be satisfied with a 30 percent evaluation for the service-connected vertigo, the Board must also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In considering the first step in the Thun three-step inquiry, the Board finds that the evidence does not present such an unusual or exceptional disability picture that rendered the established rating criteria inadequate.  

In comparing the findings of the service-connected benign positional vertigo to the schedular criteria, there are no identified manifestations that are not contemplated by the currently assigned rating.  The primary symptoms of dizziness and unsteadiness are reasonably addressed by the rating criteria.   

Since the schedular criteria are adequate, it is not necessary to proceed to the second step or third steps of the analysis.  See Thun, supra.  

Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 


ORDER

An initial evaluation in excess of 10 percent for the service-connected residuals of a left wrist injury is denied.

An initial evaluation of 30 percent for the service-connected benign positional vertigo is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The issure of an increased evaluation for the service-connected postural syncope is found to require additional development in this case.

In June 2009, the Board remanded this matter so that an examination could determine the severity of the condition in terms of how to best rate the disability in accordance with the rating criteria.  The Board finds that the October 2009 VA examination did not satisby this intended purpose.  

Since the VA examiner did not fully address the remand's directives, the Board has no choice but to remand the matter again since the law requires compliance with requested development.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Since the matter is being remanded, all outstanding treatment records should also be obtained for the purpose of review.  

In addition, consideration of the claims for a TDIU rating and SMC must be deferred pending completion of the development requested hereinabove.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)). 

The RO also has not yet provided the Veteran with VCAA notice with respect to the claims for a TDIU rating and SMC, and such notice must be provided prior to appellate handling by the Board.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to provide the Veteran with VCAA-compliant notice referable to the claims for a TDIU rating and SMC.

2.  The RO should take appropriate steps to contact the Veteran so that he can provide information referable to all VA and non-VA treatment received for the service-connected postural syncope since August 2009.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from the identified health care providers. 

3.  The RO then should undertake to have the Veteran scheduled for a VA examination to ascertain the severity of the service-connected postural syncope. 

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner.  All indicated tests should be performed and all findings referable to the postural syncope should be reported in detail. 

The examiner is asked to state whether the service-connected postural syncope is most analogous to a peripheral vestibular disorder involving dizziness and/or staggering, or an epileptic disorder involving a history of episodes/seizures or a combination of major and minor episodes/seizures (the examiner should note the number or major and minor episodes).

If the examiner is unable to make any of the above determinations, it should be indicated in the record.  A complete rationale of all opinions should be included. 

If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

4.  The RO also should have the Veteran scheduled for a VA psychiatric examination to ascertain the current severity of the service-connected depression. 

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner.  Based on the examination and review of the claims file, the VA examiner should opine as to whether the service-connected depression precludes the Veteran from securing and following substantially gainful employment consistent with his education and work background. 

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to included, as appropriate, citation to specific evidence in the record, in a legible report. 

5.  Following completion of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


